Citation Nr: 9915633	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-49 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to January 
1969. 

The veteran filed a claim in December 1994 for service 
connection for PTSD.  This appeal arises from the October 
1996 rating decision from the Buffalo, New York Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  A Notice of Disagreement was filed in 
October 1996 and a Statement of the Case was issued in 
November 1996.  A substantive appeal was filed in November 
1996 with no hearing requested.

This case was remanded in December 1997 for further 
development.  The case was thereafter returned to the Board.


REMAND

This case was remanded previously by the Board for a VA 
examination to determine whether the veteran had PTSD 
according to DSM-IV.  The VA examination conducted in June 
1998 is inadequate for making this determination.  In this 
regard, there is no evidence in the examination report that 
the examiner obtained a detailed military history nor did he 
elicit any stressors from the veteran.  Moreover, the 
examiner did not appear to address whether or not the veteran 
had PTSD.  Therefore, the veteran should be afforded a 
thorough and contemporaneous VA psychiatric examination by a 
psychiatrist.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for PTSD since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from Dinesh Namarati, M.D., Patricia M. 
McDermott, Psy. D., and Chong Kee Kim, 
M.D., Canandaigua VA Medical Center.

2.  Following completion of the above 
action, the veteran should be afforded a 
current VA psychiatric examination by a 
psychiatrist.  The examiner should take a 
detailed military history of the veteran, 
including detailed stressor information.  
This should include the dates and places 
of each alleged incident and whether the 
incident was reported to any authorities.  
If reported, it should be noted to whom.  
If the veteran claims that he witnessed 
any injuries to others, the dates of such 
injuries, the full names and hometowns 
and the unit to which the individual was 
assigned should be noted.  If the veteran 
reports mortar or rocket attacks or 
sniper fire, the dates and locations of 
each incident should be reported as well 
as the unit to which the veteran was 
assigned at the time.  It is imperative 
that the examiner review the claims 
folder prior to the examination, and that 
all indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
appellant currently suffers from PTSD.  
If a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, 
discuss the etiology of the appellant's 
PTSD, and provide all factors upon which 
the diagnosis was made.  If a diagnosis 
of PTSD is not rendered, the examiner 
should note why he does not agree with 
any examiner who rendered such a 
diagnosis.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If a diagnosis of PTSD is rendered based 
on a specific stressor or stressors, it 
should be considered when any additional 
development may be undertaken to 
corroborate that the particular stressor 
or stressors actually took place.  When 
the requested development is complete, 
the RO should readjudicate this claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the  United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

